DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed 04/08/2022 has been entered. Claim(s) 1, 3-4, 6-7, 9 and 11 is/are currently amended. Claim(s) 2 and 5 has/have been canceled. Claim(s) 1, 3-4 and 6-12 is/are pending.

Rejections Withdrawn
Rejections of claims under 35 U.S.C. 112(b) (or pre-AIA  35 U.S.C. 112, second paragraph) not reproduced below have been withdrawn in view of the amendments to the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 3-4 and 6-12 is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, claim 6, claim 7, and claims dependent thereon, the limitations "each blood pressure surge waveform including an envelope curve obtained by connecting systolic blood pressure values, wherein each blood pressure surge waveform has a pressure difference, between (i) a blood pressure value of a start point of the blood pressure surge waveform and (ii) a blood pressure value of a peak point of the blood pressure surge waveform, that is greater than a first threshold; and a processor programed to make a classification of each blood pressure surge waveform into one or more patterns, from among multiple patterns, based on a feature point and a feature amount that characterize the blood pressure surge" of claim 1 and the comparable limitations of claim 8 lack support in the application as filed. Applicant appears to disclose "surges" are defined by a rapid increase then a decrease (e.g., ¶ [0002]). However, the claimed blood pressure surges being classified by the processor requires no subsequent decrease from the peak point, thereby encompassing classifying non-transient elevations in blood pressure, which is unsupported by the application as filed and is therefore directed to new matter.

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 3-4 and 6-12 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim 6, claim 7, and claims dependent thereon, the limitation "a memory storing a blood pressure waveform of time-series data of blood pressure values per heartbeat, the stored blood pressure waveform including a plurality of blood pressure surge waveforms, each blood pressure surge waveform including an envelope curve obtained by connecting systolic blood pressure values, wherein each blood pressure surge waveform has a pressure difference, between (i) a blood pressure value of a start point of the blood pressure surge waveform and (ii) a blood pressure value of a peak point of the blood pressure surge waveform, that is greater than a first threshold" of claim 1 and the comparable limitation of claim 8 are indefinite. It is unclear how/in what manner the limitation "the stored blood pressure waveform including a plurality of blood pressure surge waveforms, each blood pressure surge waveform including an envelope curve obtained by connecting systolic blood pressure values, wherein each blood pressure surge waveform has a pressure difference, between (i) a blood pressure value of a start point of the blood pressure surge waveform and (ii) a blood pressure value of a peak point of the blood pressure surge waveform, that is greater than a first threshold" limit the claimed apparatus and/or method. There is no indication in the claim that any component of the apparatus is configured for and/or the method comprises identifying blood pressure surges meeting the claimed criteria. Rather, the claims appear only to require the blood pressure waveform of time-series data of blood pressure values per heartbeat includes blood pressure surges meeting the criteria. Applicant discloses such surges occur with apnea (¶ [0002]). Additionally, it is known in the art blood pressure surges also occur during REM sleep (see, e.g., US 2005/0190065 A1 to Ronnholm, ¶ [0038]); and that blood pressure varies normally throughout the day, especially with activity, stress, etc. Accordingly, as the limitations only require blood pressure surges are included by not necessary detected/defined by the apparatus/method, it is unclear if storing any blood pressure waveform of time-series data of blood pressure values per heartbeat corresponding to a sufficient duration meets this limitation, or the limitation is intended acquire something more. 
Additionally, the limitation "display an image identifying each of the blood pressure surge waveforms of the stored blood pressure waveform that corresponds to the selected pattern" is indefinite. It is unclear to what "an image identifying each of the blood pressure surge waveforms" refers. Applicant discloses surges that belong to a selected pattern may be displayed. It is unclear if the claimed "image" refers to the displayed blood pressure surge waveforms, or something else entirely. 
Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. See MPEP 2173.06. According, claims 1, 6 and 7 (and claims dependent thereon) have not been rejected on the basis of prior art herein.
Regarding claim 4 and claims dependent thereon, the limitation "accept, from the user, a standpoint based on which the classification of the blood pressure surge waveforms is made" is indefinite. It is unclear in what manner the standpoint is used in classification, and/or the relationship between the standpoint and the previously-recited feature point and amount is unclear. Is a standpoint criterion used to evaluate the feature point and amount (e.g., user-entered thresholds distinguishing feature point/amounts between patterns), is a standpoint utilized in some manner in addition to the feature point/amount, etc.? 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 3-4 and 6-12 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claims 1, 3-4 and 6-12 recite a judicial exception/abstract idea. The step(s) of classifying a blood pressure surge into one or more patterns, from among multiple patterns, based on a feature point and a feature amount that characterize the blood pressure surge is a process that, as drafted and under its BRI, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the limitation is performed by a processor, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the processor language, the classifying in the context of this claim encompasses the user manually/mentally judging the pattern of a blood pressure surge and/or manually/mentally deciding the classification of a blood pressure surge based on observed features thereof. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "mental processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. The claims recite additional components of a memory and processor for executing the above-noted abstract idea. However, the computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of accessing stored data and evaluating said data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claim additionally recites steps for outputting the classified surge data to a user, including steps of receiving a user input/selection and displaying data corresponding to the selection, which is comparable to limitations the courts have found to be insignificant extra-solution activity, such as selecting information for display. See MPEP 2106.05(g). 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Additionally, the displaying limitation encompasses retrieving classified blood pressure surge waveforms from memory and generically presenting said waveforms on a display, which is comparable to limitations that have been identified by the courts as well-understood, routine and/or conventional computer activities, such as retrieving information from memory and presenting data. See MPEP 2106.05(d). Mere instructions to apply an exception using a generic computer component and appending well-understood, routine and/or conventional insignificant extrasolution activity do not provide an inventive concept, such that the claims are not patent eligible.

Response to Arguments
Applicant's arguments with respect to eligibility under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant submits, "Independent claims 1 and 6 are directed to a clear improvement to related blood pressure monitoring systems because the independent claims are directed to a blood pressure monitoring system that can efficiently classify and display blood pressure waveform information including a plurality of blood pressure surge waveforms," contending related systems "are unsuitable to detect a blood pressure surge because blood pressure measurement is not performed continuously throughout the day in the related art" and "[it] is inefficient to check blood pressure data for all patterns of blood pressure surges, as conducted in related systems" (Remarks, pg. 8). 
The examiner respectfully disagrees. Firstly, the claims are not commensurate in scope with the alleged improvement and/or alleged deficiencies of the prior art. The claimed system is not configured for/claimed method does not comprise detecting blood pressure surges and/or checking blood pressure data for all patterns of blood pressure surges. At best, the claims require data is stored in memory having blood pressure surges, but do not require the system/method is configured for/comprises checking blood pressure data to detect said surges for subsequent analysis. Additionally, while the two references cited in the application as filed may be unsuitable to detect a blood pressure surge, there are numerous existing continuous blood pressure monitoring methods/devices that are suitable and/or configured for this purpose. See, for example, US 2017/0215749 A1 to Zhou, ¶ [0154]; US 2013/0296717 A1 to Takenoshita, Fig. 17; US 2008/0200819 A1 to Lynn, ¶ [0021]; etc.). Furthermore, Applicant discloses, "blood pressure surges may occur a few hundred times a night, and thus, it requires enormous labor to individually check all patterns of blood pressure surges" (¶ [0006]). This disclosure suggests that checking patterns of blood pressure surges is well within the abilities of a skilled person to do manually, albeit slower when a large volume of data is analyzed. Accordingly, the claims appear to invoke a computer merely as a tool to perform an existing process. Firstly, the pending claims are not limited to large data sets and/or exceedingly large numbers of surge waveforms to be classified. Secondly, as noted in MPEP 2106.05(f), "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). 
Applicant further submits, the independent claims recite additional elements that do not recite an abstract idea. Applicant contends the classification step is such an additional element, as well as display limitations (Remarks, pg. 9). 
The examiner respectfully disagrees. As discussed in the rejection of record above, the classifying step encompasses a mental process, or abstract idea. This interpretation appears supported by the application as filed, which appears to indicate the classifying many blood pressure surges is, at best, burdensome. With respect to the display limitations, as also discussed in the rejection of record above, the limitations encompass a user selecting data for displaying and the processor displaying said data. This concept is comparable to those identified by the courts as insignificant extrasolution activities and well-understood, routine and/or conventional computer functions. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791